               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COOK TECHNOLOGIES, INC.       :
EMPLOYEE STOCK OWNERSHIP PLAN,:
COOK TECHNOLOGIES, INC., as   : CIVIL ACTION
the Plans Administrator,     :
COOK TECHNOLOGIES, INC.,      :
EMPLOYEE STOCK OWNERSHIP      :
PLAN TRUST, MICHAEL FINNEGAN : NO. 15-CV-1028
as a plan participant         :
                              :
          Plaintiffs          :
                              :
          vs.                 :
                              :
THOMAS A. PANZARELLA          :
                              :
          Defendant           :
________________________________________________________________
THOMAS A. PANZARELLA, SR.     :
                              :
          Plaintiff           : CIVIL ACTION
                              :
                              :
          vs.                 :
                              : NO. 15-CV-3568
COOK TECHNOLOGIES, INC.,      :
et. al.                       :
                              :
          Defendants          :


                              ORDER


     AND NOW, this              day of May, 2019, upon

consideration of the Motion of Thomas A. Panzarella for

Attorney’s Fees and Costs (Doc. No. 148) and the Cook Parties’

Response in Opposition thereto, it is hereby ORDERED that for

the reasons set forth in the preceding Memorandum Opinion, the


                               16
Motion is GRANTED IN PART and the Cook Parties are DIRECTED to

pay attorney’s fees and costs in the total amount of $247,364.37

to Thomas A. Panzarella in furtherance of the findings of fact,

and conclusions of law set forth in the Decision and Order

entering Judgment in these matters dated December 17, 2018.


                                    BY THE COURT:



                                    s/ J. Curtis Joyner

                                    ____________________________
                                    J. CURTIS JOYNER,       J.




                               17
